Title: From Thomas Baker Johnson to John Quincy Adams, 23 June 1825
From: Johnson, Thomas Baker
To: Adams, John Quincy


				
					
					Thursday June 23. 1825
				
				Mr. Johnson presents his respectful Complimts. to Mr. Adams, & encloses for Mr. Adams perusal two letters received by him this morn’g from New Orleans recommending certain gentlemen therein named for the places of Naval Officer & Inspector of the Customs of that Port, which have recently become vacant by the death & resignation of the late incumbents. Of their suitableness for the offices in question as also of that of Messrs. Le Prieur & Herrod, already understood by Mr. Adams to be applicants Mr. J. entertains no doubts: but he inclines to the opinion that the first should be bestowed on a Creole on the ground of their not having shared hitherto with the Americans in an equal participation of Office. Under this conviction it appears to Mr. J. that Mr. Le Prieur’s would be an acceptable appointmt. in Louisa. To Mr. Inskeep equally meritorious & qualified as Mr. Le Prieur, there attaches a claim if it may be so construed, which no one can better appreciate than Mr. Adams, that of being the sole support of a very numerous & a very Selfless family.Should Mr. Adams selections for the above office fall on either of the persons recommended by Mr. J. it would be a gratification to him to be permitted to announce to the successful Candidate his good fortune by a short anticipation of the intelligence to be forwarded, from the proper Departmt.
				
					
				
				
			